UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5009


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN REGINALD HOLDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:08-cr-00050-FL-1)


Submitted:   April 14, 2011                 Decided:   April 29, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George B. Currin, CURRIN & CURRIN, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Melvin Reginald Holden pled guilty to possession of a

firearm after being convicted of a felony, in violation of 18

U.S.C.     § 922(g)(1)      (2006).            Before       sentencing        Holden,        the

district      court    granted     the       Government’s         motion     for     downward

departure      based      upon     Holden’s         substantial         assistance,          and

sentenced Holden to a term of fifty months’ imprisonment.                                     On

appeal,       Holden    argues      that,         upon     execution         of     the    plea

agreement, statements he made one year before he executed the

plea     agreement      became     protected         and     that      the    use     of     his

statements      to    enhance     his    sentence         based   upon     the      number    of

firearms involved in the crime constituted a breach of the plea

agreement.         He also asserts that counsel rendered ineffective

assistance by failing to object to the use of the statements.

We affirm.

              Because     Holden       did    not    object       to   the    use     of     his

pre-plea statements at sentencing, we review for plain error

whether    the     Government      breached         the    plea    agreement.             United

States v. Lewis, 633 F.3d 262, 267 (4th Cir. 2011) (stating

standard      of   review).       To    establish         plain     error,        Holden   must

demonstrate “the existence of (1) an error, (2) that is plain,

(3)    that     affects     the     defendant’s            substantial        rights,        and

(4) that seriously affects the fairness, integrity, or public

reputation of judicial proceedings.”                       United States v. Dawson,

                                              2
587 F.3d 640, 645 (4th Cir. 2009) (citing Puckett v. United

States, 129 S. Ct. 1423, 1428 (2009)).

             When, as here, the parties dispute the interpretation

of   language      in    the     plea       agreement,           we       apply      basic     contract

principles.        Lewis, 633 F.3d at 269; United States v. Ringling,

988 F.2d 504, 506 (4th Cir. 1993).                         “‘[W]hen a plea rests in any

significant degree on a promise or agreement of the prosecutor,

so   that    it    can     be    said       to    be       part       of       the    inducement     or

consideration           [to     plead        guilty],            such          promise       must     be

fulfilled.’”        Lewis, 633 F.3d at 269 (quoting Santobello v. New

York, 404 U.S. 257, 262 (1971)).                          “The government is only bound,

however, by the promises that were actually made in inducing a

guilty plea.”           Id.      In analyzing a plea agreement, this court

holds     “the      government          .     .       .     to       a     greater        degree     of

responsibility          than    the    defendant            .    .    .    for       imprecisions    or

ambiguities in plea agreements.”                          Id. (internal quotation marks

omitted).

             With these standards in mind, we have reviewed the

record on appeal and conclude that the Government did not breach

the plea agreement.              The agreement provided that incriminating

statements       shall     not    be     used     to       determine            Holden’s       advisory

Guidelines        range,        except       as       provided            by      U.S.    Sentencing

Guidelines        Manual       § 1B1.8       (2003).             Section          1B1.8,       however,

permits     consideration         of     information             that       was       “known    to   the

                                                  3
government prior to entering into the cooperation agreement.”

USSG    § 1B1.8(b)(1).             Here,    more    than    one   year       before     Holden

signed     the    plea       agreement,      he     told    authorities            about   his

involvement in the sale of four handguns.                            Thus, the use of

Holden’s pre-plea statements at sentencing did not violate the

plea agreement, and Holden fails to demonstrate error — plain or

otherwise.

             Turning         to    the     ineffective      assistance          of     counsel

claim,    the     record      indicates      that    counsel      had     no    meritorious

objection        to    the    use     of    Holden’s       pre-plea          statements      at

sentencing.           Holden therefore has failed to show, as he must,

attorney error that is evident from the face of the record.

United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010)

(providing       standard).          We    therefore       decline      to     address     this

claim on direct appeal.

             Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented       in      the     materials

before    the     court      and    argument       would   not    aid     the      decisional

process.

                                                                                      AFFIRMED




                                              4